NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0986n.06

                                             No. 12-2235

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                                                    FILED
THOMAS E. SADLER,                                          )                  Nov 18, 2013
                                                           )              DEBORAH S. HUNT, Clerk
       Petitioner-Appellant,                               )
                                                           )
v.                                                         )
                                                           )    ON APPEAL FROM THE
CAROL R. HOWES, Warden,                                    )    UNITED STATES DISTRICT
                                                           )    COURT FOR THE EASTERN
       Respondent-Appellee.                                )    DISTRICT OF MICHIGAN
                                                           )
                                                           )                       OPINION



BEFORE:         MOORE and MCKEAGUE, Circuit Judges, HELMICK, District Judge.

       David W. McKeague, Circuit Judge. Petitioner Thomas Sadler appeals the district court’s

denial of his petition for habeas corpus, in which he asserts a violation of his Sixth Amendment right

to effective assistance of counsel, as well as both the district court’s and the state appellate court’s

denial of his request for a post-conviction evidentiary hearing. We affirm.

                                                   I.

       This case arose out of an incident that occurred during the late evening and early morning

hours of September 13-14, 1997. Thomas Sadler was driving in Genesee County when he offered

a woman walking alongside the road a ride, which she accepted. The parties agree that during the

ride the car crashed and that after the crash Sadler and the woman had sexual contact in a nearby

field, but they disagree on the circumstances that led to the crash and on whether the sexual contact

was consensual. During the incident, the woman suffered injuries including a broken nose, severe
No. 12-2235
Sadler v. Howes

swelling on her forehead and under her right eye, abrasions on her right hip, buttocks, knees, and

feet, and scrapes on her back and elbow.1

       On October 6, 1997, Sadler was charged on six counts: Count I, Kidnapping; Count II,

Assault with Intent to Murder; Counts III, IV, and V, Criminal Sexual Conduct in the First Degree;

and Count VI, Assault with Intent to Rob While Armed. At some point during this time, Sadler

retained as counsel Gary Lengyel. On June 2, 1998, Sadler arrived in court for his trial and stated

that he intended to plead guilty. The following dialogue ensued:

       THE COURT: Do you understand if I accept your guilty pleas there’ll be no trial and
       you’ll give up those rights?

       THE DEFENDANT: Yes, Your Honor.

       THE COURT: By pleading guilty you also give up any right of appeal of your
       convictions.
       Do you understand that?

       THE DEFENDANT: Yes, your honor.

       THE COURT: Has anyone made you any promises or do you have any expectations
       from your pleas that we haven’t covered here in the plea bargain?

       THE DEFENDANT: No, sir.




       1
         There are some inconsistencies in both Sadler’s and the woman’s accounts of what occurred
that night. One example is that the woman said she bit Sadler’s penis, but a detective later found
“nothing of the obvious on Mr. Sadler’s penis or surrounding areas.” See R. 1-3, Police Rep. at 2,
6, PageID # 116, 120. A second example is that, in a subsequent civil proceeding against Sadler,
the woman stated that her facial injuries were caused by Sadler’s negligent driving, and not his
striking her with his flashight. A third example is that Sadler provided the officer in charge with
varying accounts of his contact with the woman, initially saying that he did not have sexual
intercourse with her, and later, while asking if a semen test would be done, admitting that he did
have sexual intercourse with her.

                                               -2-
No. 12-2235
Sadler v. Howes

        THE COURT: Has anyone threatened you or forced you in any way to enter your
        pleas?

        THE DEFENDANT: No, sir.

        THE COURT: Do you understand that once your pleas are accepted you can’t come
        back at a later time and claim that somebody promised you something or someone
        forced you in some way and it wasn’t disclosed here now.
        Do you understand that?

        THE DEFENDANT: Yes, sir.

        THE COURT: Now, even though Mr. Lengyel has discussed this matter with you
        and he may have given you some advice, is the decision to plead guilty your choice?

        THE DEFENDANT: Yes, sir.

R. 6-7, Guilty Plea at 11-12, PageID # 271-72 (emphasis added).

        Sadler then gave a detailed account of the events of September 13-14, 1997. He stated that

he felt upset and angry with the woman after the car crash, at which time he began holding her

against her will. He stated that he threatened to hit the woman with his flashlight in an effort to

steal her ring, but that he did not recall actually hitting her. On the issue of sexual contact, he stated,

“I initially thought it was consensual but I know that I was still not allowing her to leave against her

will and I still had the flashlight in my hand.” Id. at 13, PageID # 273. He stated that when the

woman tried to escape the field, he “[p]icked her up and carried her out there. Or more like forced

her.” Id. at 26, PageID # 286. The state trial court found Sadler’s plea to be made understandingly,

voluntarily, and accurately, and accepted his pleas of guilty to Count I, Kidnapping, Mich. Comp.

Laws § 750.349; Count V, Criminal Sexual Conduct in the First Degree, Mich. Comp. Laws §

750.520b; and Count VI, Assault with Intent to Rob While Armed, Mich. Comp. Laws § 750.89.



                                                   -3-
No. 12-2235
Sadler v. Howes

In return for Sadler’s plea, the prosecutor dropped three other counts concerning assault with intent

to murder and first-degree criminal sexual conduct.

       On June 22, 1998, Sadler moved to withdraw his guilty plea on the basis that he was

innocent. The state trial court provided Sadler with a post-conviction evidentiary hearing at which

Sadler again testified about the incident. Sadler testified that he decided to accept the plea after he

“thought about it and talked with some friends and family and . . . got some advice from other

inmates in there and consulted [Lengyel,] my attorney.” R. 6-8, 06/22/98 Mot. to Withdraw Guilty

Plea at 14, PageID # 319. He further stated his fear of facing six life sentences because he had a

young daughter. He went on to state that he lied at his plea. He testified that he had never hit the

woman with his flashlight and that her injuries had happened because of the car crash. He stated

that the woman’s blood had gotten on his flashlight because she twice had the flashlight in her

hands. He stated that the sexual contact after the car crash was consensual.2 With respect to the

woman’s lower-body injuries, he stated that he did pull and drag her “maybe 10 feet,” but that he

had dragged her because she had tried to leave the field without being fully clothed. Id. at 27–29,

Page ID # 332–34.

       The state trial court denied Sadler’s motion to withdraw his guilty plea, noting that “the

question is at what time Mr. Sadler has told the truth because Mr. Sadler has given multiple accounts

of what happened on the night in question.” Id. at 50, PageID # 355. The state trial court reasoned




       2
        When the state trial court asked about Sadler’s having had consensual sex with a woman
who had a broken nose and facial injuries, Sadler answered: “It was so dark in that field I couldn’t
even notice any blood on her.” Id. at 36, PageID # 341.

                                                 -4-
No. 12-2235
Sadler v. Howes

that Sadler’s choice to plead guilty was “a pre-thought out decision . . . made understandingly; it

was a voluntary and accurate plea . . . All of the circumstances surrounding the plea that was made

on June 2nd, 1998 lead this Court to conclude that Mr. Sadler was telling the truth at that time, and

that is the more credible story.” Id. at 52, PageID # 357. The state trial court also noted that

Sadler’s revised account of the incident “stretches the imagination.” Id. at 53, PageID # 358. The

next day, June 23, 1998, the state trial court sentenced Sadler on Count I, Kidnapping, to a term of

life imprisonment; on Count V, Criminal Sexual Conduct in the First Degree, to a term of 30 to 60

years; and on Count VI, Assault with Intent to Rob While Armed, to a term of life imprisonment.

       In the months following sentencing, Sadler switched lawyers and claimed Lengyel

unethically and erroneously advised him to plead guilty. It is unclear on what date Lengyel stopped

representing Sadler, but it is clear that attorney William Branch was appointed to represent Sadler

on appeal. Sadler told Branch that his plea was entered as a “stalling tactic, so he could raise money

to pay [Lengyel] at Trial.” R. 1-7, Letter to Lengyel at 2, Page ID # 148. On November 20, 1998,

Branch sent Lengyel a letter requesting that they discuss Sadler’s allegation. The letter noted

Sadler’s stalling-tactic allegation as well as Sadler’s allegation that “he entered the Plea based on

[Lengyel’s] assurance that the Judge would allow it to be withdrawn.” Id. Lengyel never responded

to the letter.3 At some point after this letter was sent, Sadler retained Earl Spuhler as counsel.


       3
        The parties agree that Lengyel has been suspended by the State Bar of Michigan for non-
payment of dues. See State Bar of Michigan, Member Directory, MichBar.org,
http://www.michbar.org/memberdirectory/detail.cfm?PID=41432 (last visited Sept. 16, 2013). The
government correctly notes that Lengyel was not disciplined. See State of Michigan Attorney
Discipline Board, Disciplined Lawyers, ADBMich.org, http://adbmich.org/L-Chart.htm (last visited
Sept. 16, 2013).

                                                -5-
No. 12-2235
Sadler v. Howes

       On September 13, 1999, Sadler filed a post-judgment motion to withdraw his guilty plea on

the basis of ineffective assistance of counsel. Sadler requested a post-conviction evidentiary

hearing4 in order to explore whether Lengyel was ineffective. Sadler advanced his claim on three

bases: first, Lengyel’s alleged failure to investigate and prepare for trial, second, Lengyel’s alleged

advice that Sadler could later withdraw his plea, and third, Lengyel’s alleged advice that Sadler

should plead guilty to “buy time” and procure more funds with which to pay him. Two affidavits,

one signed by Sadler and one signed by Sadler’s ex-wife, relating to conversations each personally

had with Lengyel, were attached to the motion. The state trial court noted its “independent

recollection of this case” and reviewed Sadler’s guilty plea, his initial motion to withdraw his guilty

plea, and his current post-judgment motion to withdraw his guilty plea. R. 6-10, 09/13/99 Mot. to

Withdraw Guilty Plea at 3, Page ID # 384. The state trial court noted “[i]f I accepted Mr. Spuhler’s

suggestion that defense counsel should have hired an investigator, should have hired an expert

witness, it would not obviate the fact that Mr. Sadler told me, under oath, that he committed this

crime and he confessed to committing the crimes.” Id. at 7, PageID # 388. The state trial court

denied the motion, noting that “if I were to accept the representations as true, it doesn’t obviate the

fact that he pled guilty and I found him to be credible at the time.” Id. at 8, PageID # 389.

       Sadler’s counsel, Spuhler, then asked the court to rule on the specific allegation that

“Lengyel coerced [Sadler] into this plea by telling him that the Judge would sentence at the low end

of the Guidelines; also, that this was a stalling tactic to buy time because he was not ready for trial


       4
       In Michigan, this type of hearing is called a Ginther hearing. See People v. Ginther, 212
N.W.2d 922 (Mich. 1973).

                                                 -6-
No. 12-2235
Sadler v. Howes

. . . He guaranteed Mr. Sadler that the plea would be withdrawn.” Id. The following dialogue

ensued:

       THE COURT: Who do you anticipate testifying, Mr. Spuhler?

       MR. SPUHLER: Mr. Sadler, his ex-wife Tabitha Sadler, and maybe one or two
       people which would be very brief. And obviously I’m sure the prosecutor will have
       Mr. Lengyel here.

       [THE COURT:] Is there anything filed here to support your motion, Mr. Spuhler?

       MR. SPUHLER: In terms of the allegations as to the coercion, there’s a very lengthy
       affidavit by Mr. Sadler indicating several conversations at the jail. There’s an
       affidavit by his ex-wife that was attached to my motion.

Id. at 9, PageID # 390.

       The state trial court then reviewed the affidavits and heard each party’s arguments

concerning whether a hearing was warranted. The state trial court then stated:

       [THE COURT:] The balance of the affidavit speaks to allegations of the
       voluntariness of the plea. If I were to accept the allegations in the affidavit, Mr.
       Sadler’s plea was not made voluntarily. That contradicts this Court’s finding on June
       2nd, 1998 that Mr. Sadler’s plea was made voluntarily, understandingly, and it was
       an accurate plea.

              On page 12 of the transcript of the proceedings on June 2nd, 1998 is the
       following dialogue:

               Beginning on line 4, “The Court: By pleading guilty you also give up any
       right of appeal of your convictions. Do you understand that? The Defendant: Yes,
       Your Honor. The Court: Has anyone made you any promises or do you have any
       expectations for your pleas that we haven’t covered here in the plea bargain? The
       Defendant: No, sir. [The Court:] Has anyone threatened you or forced you in any
       way to enter these pleas? The Defendant: No, sir. The Court: Do you understand
       that once your pleas are accepted you couldn’t come back at a later time and claim
       that someone— somebody promised you something or someone forced you in some
       way and it wasn’t disclosed here now? Do you understand that? The Defendant:
       Yes, sir.”

                                               -7-
No. 12-2235
Sadler v. Howes

              Now, if I’m to believe what’s advanced here on this motion, I have to
       conclude that Mr. Sadler lied on June 2nd.

               Mr. Sadler was before this Court on a motion to withdraw his guilty plea and
       I concluded that he was truthful on June 2nd, 1998. I have no reason to find
       otherwise today. He was advised that he couldn’t come back and do exactly what
       he’s doing or attempting to do here right now. And I don’t find a basis to set his plea
       aside. I don’t find a basis for conducting any further hearing.

               The motions are denied.

Id. at 13-14, PageID # 394-95.

       Sadler’s first-tier direct appeal to the Michigan Court of Appeals was lost through attorney

neglect.5 On June 23, 2009, however, a state court restored Sadler’s first-tier direct appeal. Yet

even despite submitting new evidence to the state court—including another letter unanswered by

Lengyel and affidavits from other family members—Sadler was ultimately unsuccessful with his

state court appeals. On September 9, 2009, the Michigan Court of Appeals denied Sadler’s leave

for appeal “for lack of merit in the grounds presented.” R. 6-13, Order at 1, PageID # 435. On

January 29, 2010, the Michigan Supreme Court denied Sadler’s application for leave to appeal,

stating that the court was “not persuaded that the questions presented should be reviewed by this

Court.” R. 6-14, Order at 1, PageID # 518.

       On April 21, 2010, Sadler filed a petition for a writ of habeas corpus in federal court,

alleging that he was denied his Sixth Amendment right to effective assistance of counsel. The

district court ruled that the state court’s action satisfied § 2254(d)’s on-the-merits requirement and


       5
        It appears that Sadler’s appeal was lost because it was never filed. See generally Pet. Br.
at 14-15 (stating that Sadler’s first appeal was lost due to incompetence and noting that Lengyel did
not respond to letters).

                                                -8-
No. 12-2235
Sadler v. Howes

noted that the state “trial court denied his motion after reviewing the supporting affidavits and

stating it found no basis for setting aside the plea.” R. 9, Dist. Ct. No. 10-CV-11614 at 10 n.2,

PageID # 689.      Because the district court applied AEDPA deference to the state court’s

determination, it limited Sadler to the state-court record. The district court then denied Sadler’s

petition for a writ of habeas corpus. This appeal followed.

                                                 II.

       The threshold issue in considering Sadler’s habeas petition concerns the proper standard of

review, namely, whether AEDPA deference or de novo review applies. “The statutory authority of

federal courts to issue habeas corpus relief for persons in state custody is provided by 28 U.S.C. §

2254, as amended by the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA).”

Harrington v. Richter, 131 S. Ct. 770, 783 (2011). Section 2254(d) limits the availability of federal

habeas relief as follows:

       (d) An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect to any
       claim that was adjudicated on the merits in State court proceedings unless the
       adjudication of the claim–

               (1) resulted in a decision that was contrary to, or involved an unreasonable
               application of, clearly established Federal law, as determined by the Supreme
               Court of the United States; or

               (2) resulted in a decision that was based on an unreasonable determination
       of      the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d) (2006) (emphasis added). Moreover,“review under § 2254(d)(1) is limited to

the record that was before the state court that adjudicated the claim on the merits.” Cullen v.

Pinholster, 131 S. Ct. 1388, 1398 (2011). Therefore, when § 2254(d)’s on-the-merits requirement

                                                -9-
No. 12-2235
Sadler v. Howes

is satisfied, habeas courts apply AEDPA deference and limit their review to the state-court record.

See id.

          The Supreme Court has observed that when the most recent state court judgment simply

affirms an earlier state court’s determination in a standard order, the federal habeas court must look

to the last reasoned state court judgment rejecting the federal claim and apply the following

presumption: “Where there has been one reasoned state judgment rejecting a federal claim, later

unexplained orders upholding that judgment or rejecting the same claim rest upon the same ground.”

Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991). “[A]bsent some ‘indication or [state] procedural

principle, to the contrary,’ we must presume that an unexplained summary order is an adjudication

‘on-the-merits’ for AEDPA purposes.” Werth v. Bell, 692 F.3d 486, 493 (6th Cir. 2012) (quoting

Richter, 131 S. Ct. at 785). Accordingly, we examine the state appellate court’s decision in

assessing Sadler’s petition. See Guilmette v. Howes, 624 F.3d 286, 291–92 (6th Cir. 2010) (en

banc). When a later court order is unexplained, as was the state appellate court’s decision here, we

may also assume that the state appellate court’s order “rested upon the same ground” as that of the

state trial court. Ylst, 501 U.S. at 803.

          Sadler argues that the state appellate court’s action does not satisfy § 2254(d)’s on-the-merits

requirement because the state appellate court relied exclusively upon the state trial court’s reasoning,

and the state trial court denied Sadler’s request “based on a finding that . . . Sadler was truthful at

the plea proceeding, [and] without analyzing” Sadler’s ineffective assistance of counsel claim. Pet.

Br. at 21 (emphasis omitted). Sadler further argues that the state appellate court “had no adequate

record, in the absence of a hearing, to consider [Sadler’s ineffective assistance of counsel] claim.”

                                                   - 10 -
No. 12-2235
Sadler v. Howes

Id. at 22. Sadler concedes that the state trial court did provide him with a hearing on his pre-

sentencing motion to withdraw his guilty plea on the basis of innocence, but he notes that he was

not provided with a second evidentiary hearing on his post-sentencing motion to withdraw his guilty

plea on the basis of ineffective assistance of counsel.

       The government responds by noting that this court in Werth v. Bell, 692 F.3d 486, 492–94

(6th Cir. 2012), held that under Richter, a state appellate court’s summary denial satisfies §

2254(d)’s on-the-merits requirement. See Resp. Br. at 54 (citing Richter, 131 S. Ct. at 784–85).

With respect to the state appellate court’s decision “rest[ing] upon the same ground” as that of the

state trial court, see Ylst, 501 U.S. at 803, the government argues that the state trial court denied

Sadler’s motion “after reviewing the supporting affidavits and stating it found no basis for setting

aside the plea[.]” Resp. Br. at 51 (internal quotation marks omitted). The government further notes

that Sadler’s case can be distinguished from this court’s precedent in McClellan v. Rapelje, 703 F.3d
344, 349 (6th Cir. 2012) (finding that AEDPA did not apply), because McClellan turned on the issue

of whether the state appellate court had access to the state trial court’s record.6

       The determination of whether the state appellate court’s decision satisfies § 2254(d)’s on-the-

merits requirement is guided by two recent Supreme Court cases: Harrington v. Richter, 131 S. Ct.
770 (2011), and Johnson v. Williams, 131 S. Ct. 1088 (2013). First, in Richter, the Court held that


       6
         Two additional points are worth noting. First, McClellan involved an issue of procedural
default. Id. at 349. Second, in McClellan, the request for an evidentiary hearing from the district
court was granted, whereas here, the request was denied. See id. at 351 (“Since there was no
decision on the merits concerning ineffective assistance of counsel, the Cullen v. Pinholster case
does not prohibit the consideration of evidence on the merits in a later federal evidentiary hearing.”
(emphasis added)).

                                                - 11 -
No. 12-2235
Sadler v. Howes

“§ 2254(d) does not require a state court to give reasons before its decision can be deemed to have

been ‘adjudicated on the merits.’” 131 S. Ct. at 785. The Court instructed habeas courts to presume

that “the state court adjudicated the federal claim on the merits in the absence of any indication or

state-law procedural principle to the contrary” or any “reason to think some other explanation for

the state court’s decision is more likely.” Id. at 784–85. Therefore, a habeas court applies the

Richter presumption that a state court ruling satisfies § 2254(d)’s on-the-merits requirement and is

subject to AEDPA deference. See id. at 785.

       Second, in Williams, the Court held that a habeas court must also “presume (subject to

rebuttal) that the federal claim was adjudicated on the merits . . . when the state court addresses some

of the claims raised by a defendant but not a claim that is later raised in a federal habeas

proceeding.” 133 S. Ct. at 1091. The Court acknowledged that “there are instances in which a state

court may simply regard a claim as too insubstantial to merit discussion.” Id. at 1095. In dicta,

however, the Court noted that “while the Richter presumption is a strong one that may be rebutted

only in unusual circumstances, it is not irrebuttable.” Id. at 1096. The Court observed that the

Richter presumption is rebutted in situations where state courts “overlook federal claims” as a result

of “sheer inadvertence[.]” Id. at 1097. The Court continued as follows:

       A judgment is normally said to have been rendered “on the merits” only if it was
       “delivered after the court . . . heard and evaluated the evidence and the parties’
       substantive arguments.” And as used in this context, the word “merits” is defined
       as “[t]he intrinsic rights and wrongs of a case as determined by matters of
       substance, in distinction from matters of form.” If a federal claim is rejected as a
       result of sheer inadvertence, it has not been evaluated based on the intrinsic right and
       wrong of the matter.

Id. (internal citations omitted) (emphasis in original).

                                                 - 12 -
No. 12-2235
Sadler v. Howes

       Applying this standard here, we cannot say that the state appellate court’s decision was

“sheer inadvertence.” See id. The state appellate court’s decision “rested upon the same ground”

as that of the state trial court, which reviewed both affidavits and listened to each party’s arguments

concerning whether an evidentiary hearing was warranted. Ylst, 501 U.S. at 803. The state trial

court also inquired as to what additional evidence would be presented in an evidentiary hearing.

And the state trial court compared the information relating to the ineffective assistance of counsel

claim against the information relating to the pre-judgment motion to withdraw and the information

relating to the plea. Only after undertaking all of these steps did the state trial court deny Sadler’s

motion, and so the state appellate court’s reliance on this record satisfied § 2254(d)’s on-the-merits

requirement. Therefore, AEDPA deference applies and our review is limited to the state-court

record. See Pinholster, 131 S. Ct. at 1398.

                                                 III.

       The next question is whether the state appellate court’s treatment of Sadler’s ineffective

assistance of counsel claim was “so lacking in justification” as to warrant habeas relief. See Richter,
131 S. Ct. at 786. AEDPA imposes a “highly deferential standard for evaluating state-court rulings”

and demands that federal courts give state-court decisions the benefit of the doubt. Renico v. Lett,

130 S. Ct. 1855, 1862 (2010) (internal citations omitted). Accordingly, relief is warranted only if

the state appellate court’s decision was contrary to, or involved an unreasonable application of,

clearly-established federal law, or if the decision was based upon an unreasonable determination of

the facts in light of the evidence. See Slagle v. Bagley, 457 F.3d 501, 513 (6th Cir. 2006) (citing 28

U.S.C. § 2254(d)). AEDPA deference requires habeas courts to withhold relief so long as

                                                - 13 -
No. 12-2235
Sadler v. Howes

“fairminded jurists could disagree on the correctness of the state court’s decision.” Richter, 131 S.

Ct. at 786 (internal citations and quotation marks omitted). The Court has emphasized that even a

“strong case for relief does not mean the state court’s contrary conclusion was unreasonable.” Id.

(citation omitted). Thus, to obtain relief, Sadler must show that the state appellate court’s rejection

of his claim “was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.” Id.

       A claim alleging ineffective assistance of counsel is analyzed under the two-prong test

established by Strickland v. Washington, 466 U.S. 668, 687 (1984): “First, the defendant must show

that counsel’s performance was deficient. This requires showing that counsel made errors so serious

that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.

Second, the defendant must show that the deficient performance prejudiced the defense.” A habeas

court reviewing a state court’s application of the Strickland standard through the prism of AEDPA

checks for unreasonable, rather than incorrect, applications of federal law. See Richter, 131 S. Ct.

at 785–86 (“AEDPA demands more.”). After determining what arguments or theories could have

supported the decision reached by the state court, a habeas court “must ask whether it is possible

fairminded jurists could disagree that those arguments or theories are inconsistent with the holding

in a prior decision of this Court.” Id. at 786 (“It bears repeating than even a strong case for relief

does not mean the state court’s contrary conclusion was unreasonable.”). Thus, a “state court must

be granted a deference and latitude that are not in operation when the case involves review under

the Strickland standard itself.” Id. at 785 (“The likelihood of a different result must be substantial,

not just conceivable.”).

                                                - 14 -
No. 12-2235
Sadler v. Howes

        None of the three bases upon which Sadler advances his ineffective assistance of counsel

claim meet a “so lacking in justification” or clearly unreasonable standard so as to warrant habeas

relief. Id. at 786. First, Sadler argues that Lengyel’s (alleged) failure to investigate the gravity of

the woman’s injuries, particularly with respect to whether the car crash caused her injuries, merits

habeas relief. It is true that the car crash, and not Sadler’s flashlight, could have caused her broken

nose and facial injuries. But another explanation is easily reached. As noted by the district court,

the woman stated that Sadler injured her face with his flashlight—which had her blood on it—and

the record shows that the lower half of her body was covered in abrasions which could not have

resulted from the car crash. And Sadler’s version of events depends upon the notion that the woman

consented to sexual contact with Sadler in a nearby field after sustaining a broken nose and multiple

facial injuries. The state appellate court’s rejection of this argument cannot be said to be objectively

unreasonable or “beyond any possibility of fairminded disagreement.” Id. at 787.

        Second, Sadler argues that Lengyel’s (alleged) erroneous advice that he could later withdraw

his guilty plea, or that he would be sentenced at the low range of the guidelines, merits habeas relief.

The difficulty here is that Sadler participated in a plea colloquy with the state trial court in which

he was asked whether he had been promised anything and told that he would not be able to withdraw

his plea at a later date.     As noted above, habeas courts examine state-court decisions for

unreasonable, rather than incorrect, applications of federal law, and even a “strong case for relief

does not mean that the state court’s contrary conclusion was unreasonable.” Id. at 785–86. The

state appellate court’s implicit determination that Sadler was not being truthful in his account of his




                                                 - 15 -
No. 12-2235
Sadler v. Howes

interactions with Lengyel was not “so lacking in justification” as to warrant habeas relief. See id.

at 786.

          Finally, Sadler argues that Lengyel’s (alleged) unethical advice to plead guilty in order to

“buy time” to raise money for attorney’s fees warrants habeas relief. Admittedly, the timeline of

events, as well as the affidavits of Sadler and Sadler’s ex-wife, supports his claim. But the state

appellate court relied on the state trial court’s review of those affidavits, which were deemed to be

unconvincing. And, as noted above, Sadler told multiple, conflicting stories to the state trial court.

Again, habeas courts examine state-court decisions for unreasonable, rather than incorrect,

applications of federal law, and even a “strong case for relief does not mean that the state court’s

contrary conclusion was unreasonable.” Id. at 785–86. The state appellate court’s implicit

determination that Sadler was not being truthful in his account of his interactions with Lengyel was

not “so lacking in justification” as to warrant habeas relief. See id. at 786. In conclusion, Sadler’s

ineffective assistance of counsel claim does not overcome the highly deferential standard of review

under Strickland and AEDPA.

                                                  IV.

          The next question concerns whether Sadler was entitled to a post-conviction evidentiary

hearing. Sadler argues that he was. Both the district court and the state appellate court denied

Sadler’s request. We address each in turn.




                                                  A.

                                                 - 16 -
No. 12-2235
Sadler v. Howes

        The district court’s decision to deny Sadler’s request for an evidentiary hearing is reviewed

for an abuse of discretion. See, e.g., Robinson v. Howes, 663 F.3d 819, 823 (6th Cir. 2011); Ivory

v. Jackson, 509 F.3d 284, 297 (6th Cir. 2007). Under § 2254, a district court may not grant an

evidentiary hearing on a claim unless the habeas petitioner shows that:

        (A) the claim relies on-

                (i) a new rule of constitutional law, made retroactive to cases on collateral
                review by the Supreme Court, that was previously unavailable; or

                (ii) a factual predicate that could not have been previously discovered
                through the exercise of due diligence; and

        (B) the facts underlying the claim would be sufficient to establish by clear and
        convincing evidence that but for constitutional error, no reasonable factfinder would
        have found the applicant guilty of the underlying offense.

28 U.S.C. § 2254(e)(2)(A)-(B).

        Sadler argues that because he “diligently sought to develop the factual basis of a claim for

habeas relief but has been denied the opportunity by the state courts through their refusal to grant

an evidentiary hearing, it is appropriate and requisite [for] a federal district court to grant a hearing

under AEDPA.” Pet. Br. at 28-29. Sadler may be correct that, had the district court granted his

request for an evidentiary hearing, the district court’s decision may have been upheld on

appeal—assuming, for the sake of argument, that Sadler was in fact diligent. See Robinson, 663
F.3d at 824 (citing Williams v. Taylor, 529 U.S. 420, 432 (2000)) (“The strictures of §

2254(e)(2)(A)-(B) do not apply, however, where an applicant has not failed to develop—i.e., has

been diligent in developing—the factual basis of his claim in state court.”). But the district court

instead denied Sadler’s request on the authority of Pinholster, 131 S. Ct. at 1398, which directs

                                                 - 17 -
No. 12-2235
Sadler v. Howes

habeas courts to limit their review “to the record that was before the state court that adjudicated the

claim on the merits.” Because the state appellate court’s action satisfies § 2254(d)’s on-the-merits

requirement, the district court’s denial of an evidentiary hearing was true to precedent. Therefore,

the district court’s denial of Sadler’s request for a post-sentencing evidentiary hearing was not an

abuse of discretion.

                                                  B.

       As noted above, under AEDPA, a habeas court will grant relief from a state-court

determination only if the state court’s decision “was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of the United

States[.]” 28 U.S.C. § 2254(d)(1) (2006). Again, review under AEDPA is highly deferential, and

habeas courts must give state-court decisions the benefit of the doubt. Renico v. Lett, 130 S. Ct.
1855, 1862 (2010) (internal citations omitted). We thus examine the state appellate court’s denial

of Sadler’s request for a post-conviction evidentiary hearing pursuant to this highly-deferential

standard.

       The Supreme Court held in Pennsylvania v. Finley that “[p]ostconviction relief is even

further removed from the criminal trial than is discretionary direct review. It is not part of the

criminal proceeding itself, and is in fact considered to be civil in nature.” 481 U.S. 551, 556–57

(1987); see also Baze v. Parker, 371 F.3d 310, 317–23 (6th Cir. 2004) (discussing habeas case in

which the state court denied petitioner’s motion to vacate his sentence on the basis of ineffective

assistance of counsel and the district court denied the petitioner’s motion for an evidentiary hearing).

Arguing otherwise, Sadler relies solely on Justice Breyer’s partial concurrence and partial dissent

                                                 - 18 -
No. 12-2235
Sadler v. Howes

in Pinholster (which no other justice joined). See 131 S. Ct. 1388, 1412 (Breyer, J., concurring in

part and dissenting in part). This does not constitute clearly established federal law within the

meaning of AEDPA. See 28 U.S.C. § 2254(d)(1) (2006). Therefore, the state court’s denial of

Sadler’s request for a post-conviction hearing did not violate clearly established federal law.

                                                V.

       For the reasons discussed above, the district court’s denial of habeas relief is affirmed.




                                               - 19 -